 Case 2:20-cv-03762-SVW-MAA Document 34 Filed 10/14/20 Page 1 of 19 Page ID #:219



 1    AARONSON & AARONSON                              POLSINELLI LLP
      Arthur Aaronson (SBN 64988)                      Adam P. Daniels (SBN 296466)
 2    16133 Ventura Blvd., Ste 675                     adaniels@polsinelli.com
      Encino, CA 91436                                 Michael D. Pegues (pro hac vice)
 3                                                     mpegues@polsinelli.com
      MCCGEARY CUKOR LLC                               2049 Century Park East, Suite 2900
 4    Michael Cukor (pro hac vice)                     Los Angeles, CA 90067
      Vincent McGeary (pro hac vice)                   Telephone: 310.556.6754
 5    54 West 40th Street                              Facsimile: 310.556.1802
      New York, NY 10018
 6

 7    Attorneys for Plaintiff and                      Attorneys for Defendant and
      Counterclaim Defendant                           Counterclaim Plaintiff
 8    James R. Moder Crystal Chandelier                Maxim Lighting International, Inc.
 9    Inc.
10                           IN THE UNITED STATES DISTRICT COURT

11                       FOR THE CENTRAL DISTRICT OF CALIFORNIA

12                                            WESTERN DIVISION

13
      JAMES R. MODER CRYSTAL                               Case No.
14    CHANDELIER, INC. a Texas corporation,
15                                                         2:20-CV-03762-SVW-MAA
                             Plaintiff and
16                           Counterclaim Defendant,
                                                            JOINT STIPULATED
17              v.
                                                            PROTECTIVE ORDER
18    MAXIM LIGHTING INTERNATIONAL,                        Judge: Hon. Stephen V. Wilson
19    INC. a California corporation,
                                                           Date Filed: April 24, 2020
20                           Defendant and                 Jury Trial: January 19, 2021 at 9:00
                             Counterclaim Plaintiff.       AM
21

22

23

24

25

26

27

28

                                          STIPULATED PROTECTIVE ORDER
     Error! Unknown document property name.
 Case 2:20-cv-03762-SVW-MAA Document 34 Filed 10/14/20 Page 2 of 19 Page ID #:220




 1   1.       PURPOSES AND LIMITATIONS
 2
              Discovery in this action is likely to involve production of confidential,
 3
     proprietary, or private information for which special protection from public disclosure
 4
     and from use for any purpose other than prosecuting this litigation may be warranted.
 5
     Accordingly, the parties hereby stipulate to and petition the Court to enter the following
 6
     Stipulated Protective Order. The parties acknowledge that this Stipulated Protective
 7
     Order does not confer blanket protections on all disclosures or responses to discovery
 8
     and that the protection it affords from public disclosure and use extends only to the
 9
     limited information or items that are entitled to confidential treatment under the
10
     applicable legal principles. The parties further acknowledge, as set forth in Section 13.3
11
     below, that this Stipulated Protective Order does not entitle them to file confidential
12
     information under seal; Local Rule 79-5 sets forth the procedures that must be followed
13
     and the standards that will be applied when a party seeks permission from the Court to
14
     file material under seal.
15
     2.       GOOD CAUSE STATEMENT
16
              This action is likely to involve trade secrets, customer and pricing lists and other
17
     valuable research, development, commercial, financial, technical and/or proprietary
18
     information for which special protection from public disclosure and from use for any
19
     purpose other than prosecution of this action is warranted, especially because the
20
     parties are engaged in the same or similar business. Such confidential and proprietary
21
     materials and information consist of, among other things, confidential business or
22
     financial information, information regarding confidential and proprietary trade secrets,
23
     possibly including information regarding the creation, purchase, and sale of designs
24
     used for lighting fixtures, matters protected under intellectual property rights,
25
     confidential business practices, or other confidential research, development, or
26
     commercial information (including information implicating privacy rights of third
27
     parties), information otherwise generally unavailable to the public, or which may be
28
                                                       1
                                          STIPULATED PROTECTIVE ORDER
     Error! Unknown document property name.
 Case 2:20-cv-03762-SVW-MAA Document 34 Filed 10/14/20 Page 3 of 19 Page ID #:221




 1   privileged or otherwise protected from disclosure under state or federal statutes, court
 2   rules, case decisions, or common law. Accordingly, to expedite the flow of information,
 3   to facilitate the prompt resolution of disputes over confidentiality of discovery
 4   materials, to adequately protect information the parties are entitled to keep confidential,
 5   to ensure that the parties are permitted reasonable necessary uses of such material in
 6   preparation for and in the conduct of trial, to address their handling at the end of the
 7   litigation, and serve the ends of justice, a protective order for such information is
 8   justified in this matter. It is the intent of the parties that information will not be
 9   designated as confidential for tactical reasons and that nothing be so designated without
10   a good faith belief that it has been maintained in a confidential, non-public manner, and
11   there is good cause why it should not be part of the public record of this case.
12   3.       DEFINITIONS
13
              3.1      Action: This pending federal lawsuit entitled above.
14
              3.2      Challenging Party: A Party or Non-Party that challenges the designation
15
                       of information or items under this Stipulated Protective Order.
16

17            3.3      “CONFIDENTIAL” Information or Items: Information (regardless of

18                     how it is generated, stored or maintained) or tangible things that qualify

19                     for protection under Federal Rule of Civil Procedure 26(c), and as

20                     specified above in the Good Cause Statement.

21            3.4      “CONFIDENTIAL—ATTORNEYS’ EYES ONLY” Information or
22                     Items: “CONFIDENTIAL” information that is highly confidential or
23                     proprietary in nature that qualifies for protection under Federal Rule of
24                     Civil Procedure 26(c), as specified above in the Good Cause Statement.
25
              3.5      Counsel: Outside Counsel of Record (as well as their support staff).
26
              3.6      Designating Party: A Party or Non-Party that designates information or
27
                       items that it produces in disclosures or in responses to discovery as
28
                                                       2
                                          STIPULATED PROTECTIVE ORDER
     Error! Unknown document property name.
 Case 2:20-cv-03762-SVW-MAA Document 34 Filed 10/14/20 Page 4 of 19 Page ID #:222




 1                     “CONFIDENTIAL” or “CONFIDENTIAL—ATTORNEYS’ EYES
 2                     ONLY.”
 3
              3.7      Disclosure or Discovery Material: All items or information, regardless of
 4
                       the medium or manner in which it is generated, stored, or maintained
 5
                       (including, among other things, testimony, transcripts, and tangible
 6
                       things), that is produced or generated in disclosures or responses to
 7
                       discovery in this matter.
 8
              3.8      Expert: A person with specialized knowledge or experience in a matter
 9
                       pertinent to the litigation who has been retained by a Party or its counsel
10
                       to serve as an expert witness or as a consultant in this Action.
11

12            3.9      House Counsel: Attorneys who are employees of a party to this Action.

13                     House Counsel does not include Outside Counsel of Record or any other

14                     outside counsel.

15            3.10 Non-Party: Any natural person, partnership, corporation, association, or
16                     other legal entity not named as a Party to this action.
17
              3.11 Outside Counsel of Record: Attorneys who are not employees of a party
18
                       to this Action but are retained to represent or advise a party to this Action
19
                       and have appeared in this Action on behalf of that party or are affiliated
20
                       with a law firm which has appeared on behalf of that party, and includes
21
                       support staff.
22
              3.12 Party: Any party to this Action, including all of its officers, directors,
23
                       employees, consultants, retained experts, and Outside Counsel of Record
24
                       (and their support staffs).
25

26            3.13 Producing Party: A Party or Non-Party that produces Disclosure or

27                     Discovery Material in this Action.

28
                                                       3
                                          STIPULATED PROTECTIVE ORDER
     Error! Unknown document property name.
 Case 2:20-cv-03762-SVW-MAA Document 34 Filed 10/14/20 Page 5 of 19 Page ID #:223




 1            3.14 Professional Vendors: Persons or entities that provide litigation support
 2                     services (e.g., photocopying, videotaping, translating, preparing exhibits
 3                     or demonstrations, and organizing, storing, or retrieving data in any form
 4                     or medium) and their employees and subcontractors.
 5
              3.15 Protected Material: Any Disclosure or Discovery Material that is
 6
                       designated             as   “CONFIDENTIAL”   or    “CONFIDENTIAL—
 7
                       ATTORNEYS’ EYES ONLY.”
 8
              3.16 Receiving Party: A Party that receives Disclosure or Discovery Material
 9
                       from a Producing Party.
10
     4.       SCOPE
11

12            The protections conferred by this Stipulated Protective Order cover not only

13   Protected Material (as defined above), but also (1) any information copied or extracted

14   from Protected Material; (2) all copies, excerpts, summaries, or compilations of

15   Protected Material; and (3) any testimony, conversations, or presentations by Parties

16   or their Counsel that might reveal Protected Material.

17            Any use of Protected Material at trial shall be governed by the orders of the trial
18   judge. This Stipulated Protective Order does not govern the use of Protected Material
19   at trial.
20   5.       DURATION
21
              Even after final disposition of this litigation, the confidentiality obligations
22
     imposed by this Order shall remain in effect until a Designating Party agrees otherwise
23
     in writing or a court order otherwise directs. Final disposition shall be deemed to be
24
     the later of (1) dismissal of all claims and defenses in this Action, with or without
25
     prejudice; and (2) final judgment herein after the completion and exhaustion of all
26
     appeals, rehearings, remands, trials, or reviews of this Action, including the time limits
27
     for filing any motions or applications for extension of time pursuant to applicable law.
28
                                                       4
                                          STIPULATED PROTECTIVE ORDER
     Error! Unknown document property name.
 Case 2:20-cv-03762-SVW-MAA Document 34 Filed 10/14/20 Page 6 of 19 Page ID #:224




 1   6.       DESIGNATING PROTECTED MATERIAL
 2
              6.1      Exercise of Restraint and Care in Designating Material for Protection.
 3
                       Each Party or Non-Party that designates information or items for
 4
              protection under this Stipulated Protective Order must take care to limit any such
 5
              designation to specific material that qualifies under the appropriate standards.
 6
              The Designating Party must designate for protection only those parts of material,
 7
              documents, items, or oral or written communications that qualify so that other
 8
              portions of the material, documents, items, or communications for which
 9
              protection is not warranted are not swept unjustifiably within the ambit of this
10
              Stipulated Protective Order.
11

12                     Mass, indiscriminate, or routinized designations are prohibited.

13            Designations that are shown to be clearly unjustified or that have been made for

14            an improper purpose (e.g., to unnecessarily encumber the case development

15            process or to impose unnecessary expenses and burdens on other parties) may

16            expose the Designating Party to sanctions.

17                     If it comes to a Designating Party’s attention that information or items that
18            it designated for protection do not qualify for protection, that Designating Party
19            must promptly notify all other Parties that it is withdrawing the inapplicable
20            designation.
21
              6.2      Manner and Timing of Designations.
22
                       Except as otherwise provided in this Stipulated Protective Order (see, e.g.,
23
              section 6.2(a)), or as otherwise stipulated or ordered, Disclosure or Discovery
24
              Material that qualifies for protection under this Stipulated Protective Order must
25
              be clearly so designated before the material is disclosed or produced.
26

27

28
                                                       5
                                          STIPULATED PROTECTIVE ORDER
     Error! Unknown document property name.
 Case 2:20-cv-03762-SVW-MAA Document 34 Filed 10/14/20 Page 7 of 19 Page ID #:225




 1

 2
              Designation in conformity with this Stipulated Protective Order requires the
 3
     following:
 4
              (a) For information in documentary form (e.g., paper or electronic documents,
 5
                   but excluding transcripts of depositions or other pretrial or trial
 6
                   proceedings), that the Producing Party affix at a minimum, the legend
 7
                   “CONFIDENTIAL” or “CONFIDENTIAL—ATTORNEYS EYES ONLY”
 8
                   to each page that contains protected material. If only a portion or portions of
 9
                   the material on a page qualifies for protection, the Producing Party also must
10
                   clearly identify the protected portion(s) (e.g., by making appropriate
11
                   markings in the margins).
12

13            (b) For original documents made available for inspection, the Designating Party

14                 need not designate them for protection until after the inspecting Party has

15                 indicated which documents it would like copied and produced. During the

16                 inspection and before the designation, all of the material made available for

17                 inspection shall be deemed “CONFIDENTIAL—ATTORNEYS’ EYES

18                 ONLY” and must be treated as such pursuant to terms of this Order. After

19                 the inspecting Party has identified the documents it wants copied and

20                 produced, the Producing Party must determine which documents, or portions

21                 thereof, qualify for protection under this Order. Then, before producing the

22                 specified documents, the Producing Party must affix the legend

23                 “CONFIDENTIAL” or “CONFIDENTIAL—ATTORNEYS EYES ONLY”

24                 to each page that contains Protected Material. If only a portion or portions

25                 of the material on a page qualifies for protection, the Producing Party also

26                 must clearly identify the protected portion(s) (e.g., by making appropriate

27                 markings in the margins).

28
                                                       6
                                          STIPULATED PROTECTIVE ORDER
     Error! Unknown document property name.
 Case 2:20-cv-03762-SVW-MAA Document 34 Filed 10/14/20 Page 8 of 19 Page ID #:226




 1            (c) For testimony given in depositions, that the Designating Party identify the
 2                  Protected Material on the record before the close of the deposition, whenever
 3                  possible.       However, a Party may designate portions of depositions as
 4                  containing Protected Material after transcription of the proceedings by
 5                  notifying the other Parties to the action of the portions of the transcript to be
 6                  designated “CONFIDENTIAL” or “CONFIDENTIAL—ATTORNEYS
 7                  EYES ONLY.” A party will have until fourteen (14) days after receipt of the
 8                  deposition transcript to designate any such portions as Protected Material.
 9                  Until that fourteen (14) day period, the entire transcript shall be treated as
10                  “CONFIDENTIAL—ATTORNEYS EYES ONLY.”
11
              (d) For information produced in some form other than documentary and for any
12
                    other tangible items, that the Producing Party affix in a prominent place on
13
                    the exterior of the container or containers in which the information is stored
14
                    the legend “CONFIDENTIAL” or “CONFIDENTIAL—ATTORNEYS
15
                    EYES ONLY.” If only a portion or portions of the information warrants
16
                    protection, the Producing Party, to the extent practicable, shall identify the
17
                    protected portion(s).
18
              6.3      Inadvertent Failure to Designate.
19

20                     If timely corrected, an inadvertent failure to designate qualified

21            information or items does not, standing alone, waive the Designating Party’s

22            right to secure protection under this Stipulated Protective Order for such

23            material. Upon timely correction of a designation, the Receiving Party must treat

24            the material as Protected Material in accordance with the provisions of this

25            Stipulated Protective Order. If the Receiving Party has disclosed the materials

26            before receiving the designation, the Receiving Party must notify the

27            Designating Party in writing of each such disclosure.

28
                                                       7
                                          STIPULATED PROTECTIVE ORDER
     Error! Unknown document property name.
 Case 2:20-cv-03762-SVW-MAA Document 34 Filed 10/14/20 Page 9 of 19 Page ID #:227




 1   7.       CHALLENGING CONFIDENTIALITY DESIGNATIONS
 2
              7.1 Timing of Challenges.
 3
                       Any Party or Non-Party may challenge a designation of confidentiality at
 4
              any time that is consistent with the Court’s Scheduling Order.
 5

 6            7.2 Meet and Confer.

 7                     The Challenging Party shall initiate the dispute resolution process under
 8            Local Rule 37.1 et seq., and with Section 4 of Judge Audero’s Procedures
 9            (“Mandatory Telephonic Conference for Discovery Disputes”).1
10
              7.3 Burden of Persuasion.
11
                       The burden of persuasion in any such challenge proceeding shall be on the
12
              Designating Party. Frivolous challenges, and those made for an improper
13
              purpose (e.g., to harass or impose unnecessary expenses and burdens on other
14
              parties) may expose the Challenging Party to sanctions. Unless the Designating
15
              Party has waived or withdrawn the confidentiality designation, all parties shall
16
              continue to afford the material in question the level of protection to which it is
17
              entitled under the Producing Party’s designation until the Court rules on the
18
              challenge.
19
     8.       ACCESS TO AND USE OF PROTECTED MATERIALS
20

21            8.1      Basic Principles.

22                     A Receiving Party may use Protected Material that is disclosed or
23            produced by another Party or by a Non-Party in connection with this Action only
24            for prosecuting, defending, or attempting to settle this Action. Such Protected
25            Material may be disclosed only to the categories of persons and under the
26

27   1 Judge Audero’s Procedures are available at
28   https://www.cacd.uscourts.gov/honorable-maria-audero.
                                                       8
                                          STIPULATED PROTECTIVE ORDER
     Error! Unknown document property name.
 Case 2:20-cv-03762-SVW-MAA Document 34 Filed 10/14/20 Page 10 of 19 Page ID #:228




 1            conditions described in this Stipulated Protective Order. When the Action
 2            reaches a final disposition, a Receiving Party must comply with the provisions
 3            of section 14 below.
 4
                       Protected Material must be stored and maintained by a Receiving Party at
 5
              a location and in a secure manner that ensures that access is limited to the persons
 6
              authorized under this Stipulated Protective Order.
 7
              8.2      Disclosure of “CONFIDENTIAL” Information or Items.
 8

 9                     Unless otherwise ordered by the Court or permitted in writing by the

10            Designating Party, a Receiving Party may disclose any information or item

11            designated “CONFIDENTIAL” only to:

12            (a) The Receiving Party’s Outside Counsel of Record in this Action, as well as
13                  employees of said Outside Counsel of Record to whom it is reasonably
14                  necessary to disclose the information for this Action;
15
              (b) The officers, directors, and employees (including House Counsel) of the
16
                    Receiving Party to whom disclosure is reasonably necessary for this Action;
17
              (c) Experts (as defined in this Order) of the Receiving Party to whom disclosure
18
                    is reasonably necessary for this Action and who have signed the
19
                    “Acknowledgment and Agreement to Be Bound” (Exhibit A);
20

21            (d) The court and its personnel;

22            (e) Court reporters and their staff;
23
              (f) Professional jury or trial consultants, mock jurors, and Professional Vendors
24
                    to whom disclosure is reasonably necessary for this Action and who have
25
                    signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
26
              (g) The author or recipient of a document containing the information or a
27
                    custodian or other person who otherwise possessed or knew the information;
28
                                                       9
                                          STIPULATED PROTECTIVE ORDER
     Error! Unknown document property name.
 Case 2:20-cv-03762-SVW-MAA Document 34 Filed 10/14/20 Page 11 of 19 Page ID #:229




 1            (h) During their depositions, witnesses, and attorneys for witnesses, in the Action
 2                  to whom disclosure is reasonably necessary provided: (i) the deposing party
 3                  requests that the witness sign the “Acknowledgment and Agreement to Be
 4                  Bound” (Exhibit A); and (ii) the witness will not be permitted to keep any
 5                  confidential information unless they sign the “Acknowledgment and
 6                  Agreement to Be Bound,” unless otherwise agreed by the Designating Party
 7                  or ordered by the Court. Pages of transcribed deposition testimony or
 8                  exhibits to depositions that reveal Protected Material may be separately
 9                  bound by the court reporter and may not be disclosed to anyone except as
10                  permitted under this Stipulated Protective Order; and
11
              (i) Any mediator or settlement officer, and their supporting personnel, mutually
12
                    agreed upon by any of the parties engaged in settlement discussions.
13
              8.3      Disclosure of “CONFIDENTIAL—ATTORNEYS’ EYES ONLY”
14
     Information or Items.
15

16                     Unless otherwise ordered by the court or permitted in writing by the

17            Designating Party, a Receiving Party may disclose any information or item

18            designated “CONFIDENTIAL—ATTORNEYS’ EYES ONLY” only to:

19            (a) The Receiving Party’s Outside Counsel of Record in this action, as well as
20                   employees of said Outside Counsel of Record to whom it is reasonably
21                   necessary to disclose the information for this Action;
22
              (b) Experts (as defined in this Order) of the Receiving Party to whom disclosure
23
                     is reasonably necessary for this litigation and who have signed the
24
                     “Acknowledgment and Agreement to Be Bound” (Exhibit A);
25
              (c) The author or recipient of a document containing the information or a
26
                     custodian or other person who otherwise possessed or knew the
27
                     information.
28
                                                       10
                                          STIPULATED PROTECTIVE ORDER
     Error! Unknown document property name.
 Case 2:20-cv-03762-SVW-MAA Document 34 Filed 10/14/20 Page 12 of 19 Page ID #:230




 1            (d) Any mediator or settlement officer, and their supporting personnel,
 2                   mutually agreed upon by any of the parties engaged in settlement
 3                   discussions.
 4   9.       PROTECTED MATERIAL SUBPOENAED OR ORDERED
 5            PRODUCED IN OTHER LITIGATION
 6
              If a Party is served with a subpoena or a court order issued in other litigation that
 7
     compels disclosure of any information or items designated in this Action as
 8
     “CONFIDENTIAL” or “CONFIDENTIAL—ATTORNEYS’ EYES ONLY,” that
 9
     Party must:
10
              (a) Promptly notify in writing the Designating Party. Such notification shall
11
                  include a copy of the subpoena or court order;
12

13            (b) Promptly notify in writing the party who caused the subpoena or order to

14                issue in the other litigation that some or all of the material covered by the

15                subpoena or order is subject to this Protective Order. Such notification shall

16                include a copy of this Stipulated Protective Order; and

17            (c) Cooperate with respect to all reasonable procedures sought to be pursued by
18                the Designating Party whose Protected Material may be affected.
19
              If the Designating Party timely seeks a protective order, the Party served with
20
     the subpoena or court order shall not produce any information designated in this action
21
     as “CONFIDENTIAL” or “CONFIDENTIAL—ATTORNEYS EYES ONLY” before
22
     a determination by the Court from which the subpoena or order issued, unless the Party
23
     has obtained the Designating Party’s permission. The Designating Party shall bear the
24
     burden and expense of seeking protection in that court of its confidential material and
25
     nothing in these provisions should be construed as authorizing or encouraging a
26
     Receiving Party in this Action to disobey a lawful directive from another court.
27

28
                                                       11
                                          STIPULATED PROTECTIVE ORDER
     Error! Unknown document property name.
 Case 2:20-cv-03762-SVW-MAA Document 34 Filed 10/14/20 Page 13 of 19 Page ID #:231




 1   10.      A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
 2            PRODUCED IN THIS LITIGATION
 3
              10.1. Application.
 4
                       The terms of this Stipulated Protective Order are applicable to information
 5
              produced by a Non-Party in this Action and designated as “CONFIDENTIAL”
 6
              or “CONFIDENTIAL—ATTORNEYS EYES ONLY.” Such information
 7
              produced by Non-Parties in connection with this litigation is protected by the
 8
              remedies and relief provided by this Order. Nothing in these provisions should
 9
              be construed as prohibiting a Non-Party from seeking additional protections.
10

11            10.2. Notification.

12                     In the event that a Party is required, by a valid discovery request, to
13            produce a Non-Party’s confidential information in its possession, and the Party
14            is subject to an agreement with the Non-Party not to produce the Non-Party’s
15            confidential information, then the Party shall:
16
                       (a) Promptly notify in writing the Requesting Party and the Non-Party
17
                              that some or all of the information requested is subject to a
18
                              confidentiality agreement with a Non-Party;
19
                       (b) Promptly provide the Non-Party with a copy of the Stipulated
20
                              Protective Order in this Action, the relevant discovery request(s), and
21
                              a reasonably specific description of the information requested; and
22

23                     (c) Make the information requested available for inspection by the Non-

24                            Party, if requested.

25            10.3. Conditions of Production.
26
                       If the Non-Party fails to seek a protective order from this court within
27
              fourteen (14) days of receiving the notice and accompanying information, the
28
                                                       12
                                          STIPULATED PROTECTIVE ORDER
     Error! Unknown document property name.
 Case 2:20-cv-03762-SVW-MAA Document 34 Filed 10/14/20 Page 14 of 19 Page ID #:232




 1            Receiving Party may produce the Non-Party’s confidential information
 2            responsive to the discovery request. If the Non-Party timely seeks a protective
 3            order, the Receiving Party shall not produce any information in its possession or
 4            control that is subject to the confidentiality agreement with the Non-Party before
 5            a determination by the court. Absent a court order to the contrary, the Non-Party
 6            shall bear the burden and expense of seeking protection in this Court of its
 7            Protected Material.
 8   11.      UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
 9
              If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
10
     Protected Material to any person or in any circumstance not authorized under this
11
     Stipulated Protective Order, the Receiving Party immediately must (1) notify in writing
12
     the Designating Party of the unauthorized disclosures, (2) use its best efforts to retrieve
13
     all unauthorized copies of the Protected Material, (3) inform the person or persons to
14
     whom unauthorized disclosures were made of all the terms of this Order, and (4)
15
     request such person or persons to execute the “Acknowledgment and Agreement to be
16
     Bound” (Exhibit A).
17
     12.      INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
18
              PROTECTED MATERIAL
19
              When a Producing Party gives notice to Receiving Parties that certain
20
     inadvertently produced material is subject to a claim of privilege or other protection,
21
     the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
22
     Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
23
     may be established in an e-discovery order that provides for production without prior
24
     privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
25
     parties reach an agreement on the effect of disclosure of a communication or
26
     information covered by the attorney-client privilege or work product protection, the
27
     parties may incorporate their agreement in the Stipulated Protective Order submitted
28
                                                       13
                                          STIPULATED PROTECTIVE ORDER
     Error! Unknown document property name.
 Case 2:20-cv-03762-SVW-MAA Document 34 Filed 10/14/20 Page 15 of 19 Page ID #:233




 1   to the Court.
 2   13.      MISCELLANEOUS
 3
              13.1 Right to Further Relief.
 4
                       Nothing in this Stipulated Protective Order abridges the right of any
 5
              person to seek its modification by the Court in the future.
 6

 7            13.2 Right to Assert Other Objections.

 8                     By stipulating to the entry of this Protective Order no Party waives any
 9            right it otherwise would have to object to disclosing or producing any
10            information or item on any ground not addressed in this Stipulated Protective
11            Order. Similarly, no Party waives any right to object on any ground to use in
12            evidence of any of the material covered by this Stipulated Protective Order.
13
              13.3 Filing Protected Material.
14
                       A Party that seeks to file under seal any Protected Material must comply
15
              with Local Rule 79-5. Protected Material may only be filed under seal pursuant
16
              to a court order authorizing the sealing of the specific Protected Material at issue.
17
              If a Party's request to file Protected Material under seal is denied by the Court,
18
              then the Receiving Party may file the information in the public record unless
19
              otherwise instructed by the Court.
20
     14.      FINAL DISPOSITION
21

22            After the final disposition of this Action, as defined in section 5, within sixty

23   (60) days of a written request by the Designating Party, each Receiving Party must

24   return all Protected Material to the Producing Party or destroy such material. As used

25   in this subdivision, “all Protected Material” includes all copies, abstracts, compilations,

26   summaries, and any other format reproducing or capturing any of the Protected

27   Material. Whether the Protected Material is returned or destroyed, the Receiving Party

28   must submit a written certification to the Producing Party (and, if not the same person
                                                       14
                                          STIPULATED PROTECTIVE ORDER
     Error! Unknown document property name.
 Case 2:20-cv-03762-SVW-MAA Document 34 Filed 10/14/20 Page 16 of 19 Page ID #:234




 1   or entity, to the Designating Party) by the 60-day deadline that (1) identifies (by
 2   category, where appropriate) all the Protected Material that was returned or destroyed
 3   and (2) affirms that the Receiving Party has not retained any copies, abstracts,
 4   compilations, summaries or any other format reproducing or capturing any of the
 5   Protected Material. Notwithstanding this provision, Counsel is entitled to retain an
 6   archival copy of all pleadings; motion papers; trial, deposition, and hearing transcripts;
 7   legal memoranda; correspondence; deposition and trial exhibits; expert reports;
 8   attorney work product; and consultant and expert work product, even if such materials
 9   contain Protected Material.              Any such archival copies that contain or constitute
10   Protected Material remain subject to this Stipulated Protective Order as set forth in
11   Section 5.
12   15.      VIOLATION OF THIS ORDER
13
              Any violation of this Stipulated Protective Order may be punished by any and
14
     all appropriate measures including, without limitation, contempt proceedings and/or
15
     monetary sanctions.
16

17

18            IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

19

20

21

22

23

24

25

26

27

28
                                                       15
                                          STIPULATED PROTECTIVE ORDER
     Error! Unknown document property name.
 Case 2:20-cv-03762-SVW-MAA Document 34 Filed 10/14/20 Page 17 of 19 Page ID #:235




 1   Dated: October 13, 2020                             Respectfully submitted,

 2                                                       MCCGEARY CUKOR LLC
 3                                                       By: /s/ Michael Cukor
 4                                                       Michael Cukor
                                                         Vincent McGeary
 5

 6                                                       Attorneys for Plaintiff/Counter-
                                                         Defendant, JAMES R. MODER
 7                                                       CRYSTAL CHANDELIER INC.
 8

 9

10
     Dated: October 13, 2020                             Respectfully submitted,
11
                                                         POLSINELLI LLP
12
                                                         By: /s/ Adam P. Daniels
13
                                                         Adam P. Daniels
14                                                       Michael D. Pegues
15
                                                         Attorneys for Defendant/Counter-
16                                                       Plaintiff,
                                                         MAXIM LIGHTING
17
                                                         INTERNATIONAL, INC.
18

19

20   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
21

22   Dated:10/14/20
                                                         Maria A. Audero
23                                                       United States Magistrate Judge
24

25

26

27

28
                                                       16
                                          STIPULATED PROTECTIVE ORDER
     Error! Unknown document property name.
 Case 2:20-cv-03762-SVW-MAA Document 34 Filed 10/14/20 Page 18 of 19 Page ID #:236




 1                                                Attestation

 2   Pursuant to Local Rule 5-4.3.4(a), I hereby attest that all signatories listed above, on
 3
     whose behalf this Stipulation and Order is being submitted, concur in the filing’s
 4

 5   content and have authorized the filing.

 6

 7
     Dated: October 13, 2020.                            Respectfully submitted,
 8

 9                                                       By: /s/ Adam P. Daniels
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       16
                                          STIPULATED PROTECTIVE ORDER
     Error! Unknown document property name.
Case 2:20-cv-03762-SVW-MAA Document 34 Filed 10/14/20 Page 19 of 19 Page ID #:237




                                                EXHIBIT A
                 ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
            I,                                     [full name], of
                               [address], declare under penalty of perjury that I have read in its
   entirety and understand the Stipulated Protective Order that was issued by the United
   States District Court for the Central District of California on                         [date]
   in the case of James R. Moder Crystal Chandelier, Inc. v. Maxim Lighting
   International, Inc. Case No. 2:20-cv-03762-SVW-MAA. I agree to comply with and
   to be bound by all the terms of this Stipulated Protective Order, and I understand and
   acknowledge that failure to so comply could expose me to sanctions and punishment
   in the nature of contempt. I solemnly promise that I will not disclose in any manner
   any information or item that is subject to this Stipulated Protective Order to any
   person or entity except in strict compliance with the provisions of this Stipulated
   Protective Order.
            I further agree to submit to the jurisdiction of the United States District Court
   for the Central District of California for the purpose of enforcing the terms of this
   Stipulated Protective Order, even if such enforcement proceedings occur after
   termination of this action. I hereby appoint                                     [full name] of
                                                                [address and telephone number]
   as my California agent for service of process in connection with this action or any
   proceedings related to enforcement of this Stipulated Protective Order.


   Signature:
   Printed Name:
   Date:
   City and State Where Sworn and Signed:




                                        STIPULATED PROTECTIVE ORDER
   Error! Unknown document property name.
